DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims are rejected as follows:
Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Adamek et al., US 2005/0144916 (“Adamek”) in view of Barsness et al., US 2015/0290561 (“Barsness”) and Cambo et al., US 2012/0144790 (“Cambo”). 
Claims 5–6 are rejected under 35 U.S.C. 103 as being obvious over Adamek in view of Barsness, Cambo and Worrilow, US 2011/0232481 (“Worrilow”). 
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Adamek in view of Barsness, Cambo, Worrilow and Krupnikov et al., US 2013/0340613 (“Krupnikov”).
Claims 8, 10–12 are rejected under 35 U.S.C. 103 as being obvious over Bollinger et al., US 2007/0204868 A1 (“Bollinger”) in view of Adamek, Barsness and Cambo.
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Bollinger et al., US 2007/0204868 A1 (“Bollinger”) in view of Adamek, Barsness, Cambo and Ekanayak et al., US 8,747,533 B1 (“Ekanayake”).
. Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Bollinger in view of Adamek, Barsness and Cambo and Maeder et al., US 2009/0065011 A1 (“Maeder”).
. Claims 18–20 are rejected under 35 U.S.C. 103 as being obvious over Banerjee et al., US 5,285,798 A (“Banerjee”) in view of Adamek, Barsness and Cambo.
. Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Adamek in view of Barsness, Cambo and Banerjee. 
Claim 1 describes a filter cartridge for the selective delivery of molecule active components from bulk airborne substances comprising a pleated flat sheet that comprises filter 
The limitation of “the filter cartridge is used for the selective delivery of molecule active components from bulk airborne substances” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). 
Adamek discloses a filter element 100 that comprises pleated filter media 110 with pleat flat sheet that comprises filter material for selectively adsorbing airborne contaminants. Adamek Figs. 5–6, [0035] and [0063].  Adamek further discloses that the pleated filter media 110 has a pleat density of 10 to 12 pleats per inch at 1 inch pleat depth. Id. at [0056]. Adamek further discloses that filter media 110 has a minimum filtration efficiency of 99.97% when tested with 0.3 micron (300 nm) particles. Id. at [0061].

    PNG
    media_image1.png
    757
    1050
    media_image1.png
    Greyscale

Adamek does not disclose that the pleated flat sheet comprises a pleat height of 0.3–3 inches. Adamek does not discloses that the filtration efficiency is measured with particular matter sizes less than or equal to 300 nm in diameter at face velocities between 0.2 cm/s to 300 cm/s. 
For the limitation of pleat height, in the analogous art of flat pleat filters, Barsness discloses a pleat height range of 0.125–3 inches. Barsness [0036]. It would have been obvious for the pleat height in Adamek to be within that range because this is a conventional range for pleated filter media.
For the limitation of “the filtration efficiency is measured with particular matter sizes less than or equal to 300 nm in diameter at face velocities between 0.2 cm/s to 300 cm/s”, in the analogous art of HEPA filters, Cambo discloses that it is standard for a HEPA filter to have a 
Claim 2 describes that the filter cartridge of claim 1, wherein the filter material is selected from the group consisting of a high-efficiency particular air (HEPA) filter membrane, a HEPA glass fiber membrane, ultra-high molecular weight polyethylene (UHMW) membrane, an ULPA filter membrane, a sub-HEPA filter membrane, and a combination thereof. 
Ademak discloses that the pleated filter media 110 is a HEPA filter. Ademak annotated Fig. 5, [0061].
Claim 3 describes that the filter cartridge of claim 1, wherein the pleated flat sheet comprises a HEPA glass fiber membrane, an ULPA filter membrane, a sub-HEPA filter membrane, or a combination thereof, and wherein the pleated flat sheet comprises a pleat density of 11 pleats/inch and a pleat height of 0.5 inches. 
Ademak discloses that the pleated filter media 110 (i.e., pleat flat sheet) is a HEPA filter. Ademak annotated Fig. 5, [0061]. Additionally, Ademak discloses that the pleated flat sheet has a pleat density of 10 to 12 pleats per inch. Id. annotated Fig. 5, at [0056]. Furthermore, Ademak as modified discloses that the pleat flat sheet has a pleat height of approximately 0.875 to 1 inch. While the disclosed pleat height does not overlap with Adamek’s pleat height, a prima facie case 
Claim 4 describes that the filter cartridge of claim 1, wherein the pleated flat sheet comprises a HEPA filter membrane, and wherein the pleated flat sheet comprises pleat density of 15 pleats/inch and a pleat height of 0.5 inches. 
Ademak discloses that the pleated filter media 110 (i.e., pleat flat sheet) is a HEPA filter. Ademak annotated Fig. 5, [0061]. Additionally, Ademak discloses that the pleated flat sheet has a pleat density of 10 to 12 pleats per inch. Id. annotated Fig. 5, at [0056]. Furthermore, Ademak as modified discloses that the pleat flat sheet has a pleat height of approximately 0.875 to 1 inch. While the disclosed range does not overlap with Adamek’s range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 2144.05(Ⅰ).
Claim 5 describes that the filter cartridge of claim 1, further comprises a prefilter. Claim 6 further describes that the filter cartridge of claim 5, wherein the prefilter comprises PTFE, HEPA class filters, PET, PP, activated carbon, impregnated activated carbon (any type), or any combination of the listed materials that have a performance range from MERV 1–16. 
While Ademak doses not disclose a prefilter, in the analogous art of filtration media, Worrilow discloses a pre-filter 12 having a MERV of 5 to 13. Worrilow Fig. 3, [0020]. Worrilow further discloses that the pre-filter 12 comprising carbon with oxidation media such as potassium permanganate (i.e., activated carbon). Id. at Fig. 3, [0022]. Additionally, Worrilow discloses that the pre-filter is used to trap airborne particulate and gross particulate from the outside air before that air reaches the other filtration media. Id. at Fig. 3, [0020]. It would have been obvious to include Worrilow’s pre-filter 12 in Ademak’s pleat flat sheet 110 to trap airborne particulate and 
Claim 7 further describes that the filter cartridge of claim 5, wherein the prefilter comprises wetlaid carbon. 
Modified Ademak as described in claims 5–6 discloses a pre-filter 12 comprising activated carbon. Worrilow Fig. 3, [0022]. However, modified Ademak does not disclose that pre-filter 12 comprises wetlaid carbon. 
In the analogous art of filter media comprises activated carbon, Krupnikov discloses that the activated carbon is deposited via a wet-laid process. Krupnikov [0106]. It would have been obvious for Worrilow’s pre-filter to be manufactured in a wetlaid process because this is a common technique for manufacturing filter media comprising carbon. 
Claim 8 describes a smoking apparatus comprising a loading space, a transport region immediately downstream of the loading space, a filtration region immediately downstream of the transport region and a negative pressure generation system. The filtration region comprises a filter cartridge for selective delivery of molecular active components from bulk airborne substances. The filter cartridge comprises a pleated flat sheet that comprises filter material. The pleated flat sheet comprises a pleat density between 0-17 pleats per inch, a pleat depth between 0.1 - 2 inches, and a pleat height of 0.3 - 3 inches. The filter cartridge provides a filtration 
The limitation of “the filter cartridge is used for the selective delivery of molecule active components from bulk airborne substances” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). 
Bollinger discloses a smoking apparatus 10 comprising a loading space (i.e., loading port 180), a transport region (i.e., passage 190) immediately downstream of the loading space 180, a filtration region (i.e., the region where filter 122, 124 locates) immediately downstream of the transport region 190 and a negative pressure generation system (i.e., user inhalation). Bollinger Fig. 1, [0014], [0022], [0024] and [0026]. Bollinger discloses that the filtration region comprises a filter cartridge (i.e., filter 122 or 124). 

    PNG
    media_image2.png
    538
    630
    media_image2.png
    Greyscale

Bollinger does not disclose that the filter cartridge 122 or 124 is a pleated flat sheet, with a pleat density of a pleat density between 0-17 pleats per inch, a pleat depth between 0.1 - 2 
In the analogous art of air filter cartridges, Adamek discloses a filter element 100 that comprises pleated filter media 110 with pleat flat sheet that comprises filter material for selectively adsorbing airborne contaminants. Adamek Figs. 5–6, [0035] and [0063].  Adamek further discloses that the pleated filter media 110 has a pleat density of 10 to 12 pleats per inch at 1 inch pleat depth. Id. at [0056]. Adamek further discloses that filter media 110 has a minimum filtration efficiency of 99.97% when tested with 0.3 micron (300 nm) particles. Id. at [0061].

    PNG
    media_image1.png
    757
    1050
    media_image1.png
    Greyscale

However, Adamek does not disclose that the pleated flat sheet comprises a pleat height of 0.3–3 inches. Adamek does not discloses that the filtration efficiency is measured with particular 
For the limitation of pleat height, in the analogous art of flat pleat filters, Barsness discloses a pleat height range of 0.125–3 inches. Barsness [0036]. It would have been obvious for the pleat height in Adamek to be within that range because this is a conventional range for pleated filter media.
For the limitation of “the filtration efficiency is measured with particular matter sizes less than or equal to 300 nm in diameter at face velocities between 0.2 cm/s to 300 cm/s”, in the analogous art of HEPA filters, Cambo discloses that it is standard for a HEPA filter to have a collection efficiency of at least 99.97% for 0.3 .mu. m (300 nm) particles with a flow velocity of 5.3 cm/second as corresponding to U.S. Military Standard MIL-STD-282(1956). Cambo [0051]. It is therefore standard for Adamek’s HEPA filter element 100 to have a filtration efficiency of 
It would have been obvious to replace Bollinger’s filter element 122 with Adamek’s filter element 100 because simple substitution of one known element for another to obtain predictable results support a conclusion of obviousness. MPEP 2141(III)(B). 
Claim 10 describes that the smoking apparatus of claim 8, wherein the loading space further comprises a heating element.
Bollinger discloses that the smoking apparatus 10 comprises a combustion cavity 174. It would have been obvious that the combustion cavity 174 would comprise a heating element so that cigarettes could be burned in the combustion cavity 174. Bollinger Fig. 1, [0026]. 
Claim 11 describes that the smoking apparatus of claim 8, wherein the negative pressure generation system further comprises a mouthpiece for user inhalation.
Bollinger discloses that the smoking apparatus 10 comprises a mouthpiece 138 for user inhalation. Bollinger Fig. 1, [0015].  
Claim 12 describes that the smoking apparatus of claim 8, further comprising at least one differential pressure sensor.
Bollinger discloses that the gas outlet port 150 is implemented as a pressure sensitive one way valve, which actuates open upon a pressure difference of less than 0.5 pounds per square 
Claim 13 describes that the smoking apparatus of claim 8, further comprising a Bluetooth chip.
Bollinger as modified does not discloses a Bluetooth chip. 
In the analogous art of air filters, Ekanayake discloses the use of Bluetooth chip to enable wireless communication for fouling detection. Ekanayake col. 10, ll. 1–3. It would have been obvious to include the Bluetooth chip disclosed by Ekanayake in Adamek’s filter element in Bollinger’s smoking apparatus so that user could have access to filter fouling information via wireless communication. 
Claim 14 describes that the smoking apparatus of claim 8, further comprising a condensation chamber.
Bollinger as modified does not discloses a condensation chamber. 
In the analogous art of smoking apparatus, Maeder discloses that heated and entrained compounds pass through the expansion chamber 8, cool and condense to form an aerosol that passes through the mouthpiece of the consumer at about ambient temperature. Maeder Fig. 2, [0084]. It would have been obvious for Bollinger’s smoking apparatus to include a condensation chamber so that entrained compounds could enter the consumer at about ambient temperature. 
Claim 18 describes a filter cartridge for selective delivery of molecular active components from bulk airborne substances. The filter cartridge comprising: a pleated flat sheet comprising filter material that occupies a substantial entirety of an opening of a housing when the pleated flat sheet is placed in the opening. A widest part of the pleated flat sheet is from about 5mm to about 49mm wide. the pleated flat sheet comprises a pleat density between 0-17 
Claim 19 describes that the filter cartridge of claim 18, wherein the pleated flat sheet is circular with a diameter of about 5mm to about 49mm.
The limitation of “a filter cartridge for selective delivery of molecular active components from bulk airborne substances” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II). 
Banerjee discloses a filter cartridge (i.e., filter element 43) for selectively delivery of molecular active components from bulk airborne substances. Banerjee Fig. 1, col. 5, ll. 38–41. The filter cartridge 43 comprises a pleated flat sheet comprises filter material 45 that occupies a substantial entirety of an opening of a housing (i.e., opening outer wrapper 47) when the pleated flat sheet 43 is placed in the opening. Banerjee also discloses a diameter of the pleated plate sheet is 7 mm to 10 mm (i.e., corresponds to 22 to 30 mm circumference). Id. at Fig. 1, col. 5, ll. 32–33, ll. 43–46. It is noted here since the pleated flat filter cartridge 43 is circular. The diameter is the width. 


    PNG
    media_image3.png
    379
    582
    media_image3.png
    Greyscale

Banerjee does not disclose specifics about pleat density, pleat depth, pleat height and filtration efficiency as required by claim 18. 
In the analogous art of pleated filter media, Adamek discloses a pleated filter media 110 with pleat flat sheet that comprises filter material. Adamek Figs. 5–6, [0035] and [0063].  Adamek further discloses that the pleated filter media 110 has a pleat density of 10 to 12 pleats per inch at 1 inch pleat depth. Id. at [0056]. Adamek further discloses that filter media 110 has a minimum filtration efficiency of 99.97% when tested with 0.3 micron (300 nm) particles. Id. at [0061]. Adamek discloses that its filter is beneficial because it provides extended filter life and a smaller filter for equivalent filter life and it has low weight It would have been obvious to replace Banerjee’s filter 43 with Adamek’s filter media 110 because of the benefits disclosed above. 

    PNG
    media_image1.png
    757
    1050
    media_image1.png
    Greyscale

Banerjee as modified by Adamek does not disclose that the pleated flat sheet comprises a pleat height of 0.3–3 inches. Banerjee as modified by Adamek does not disclose that the filtration efficiency is measured with particular matter sizes less than or equal to 300 nm in diameter at face velocities between 0.2 cm/s to 300 cm/s. 
For the limitation of pleat height, in the analogous art of flat pleat filters, Barsness discloses a pleat height range of 0.125–3 inches. Barsness [0036]. It would have been obvious for the pleat height in Adamek to be within that range because this is a conventional range for pleated filter media.
For the limitation of “the filtration efficiency is measured with particular matter sizes less than or equal to 300 nm in diameter at face velocities between 0.2 cm/s to 300 cm/s”, in the analogous art of HEPA filters, Cambo discloses that it is standard for a HEPA filter to have a collection efficiency of at least 99.97% for 0.3 .mu. m (300 nm) particles with a flow velocity of 5.3 cm/second as corresponding to U.S. Military Standard MIL-STD-282(1956). Cambo [0051]. 
Claim 20 describes that the filter cartridge of claim 18, wherein the molecular active components delivered through the filter material include nicotine. 
It is noted here that this limitation does not get patentable weight because it is material worked upon by apparatus. MPEP 2115. However, for the sake of compact prosecution, it is addressed as follows. 
Banerjee discloses that the molecular active components delivered through the filter material include nicotine. Banerjee col. 26, ll. 10–13. 
Claim 21 describes that the filter cartridge of claim 1, wherein the molecular active components delivered through the filter material include nicotine.
It is noted here that this limitation does not get patentable weight because it is material worked upon by apparatus. MPEP 2115. However, for the sake of compact prosecution, it is addressed as follows. 
While Adamek does not explicitly disclose that the molecular active components delivered through is nicotine, as discussed in claim 18, it would have been obvious to use Adamek’s filter media 110 in Banerjee. In which case, the molecular active components delivered through would be nicotine. 
Response to Arguments



Rejoinder
Claim 8 and its dependent claims are rejoined upon applicant’s request. 
Claim Objections
The examiner withdraws the claim objections for claim 1, 4 and 6 as the applicant has amended the claims to overcome the objection. 
Claim Rejections under 35 USC §112(b)
The examiner withdraws the 35 USC §112(b) rejections as the applicant has amended the claims to overcome the rejections. 
Claim Rejections under 35 USC §103
The applicant argues that Adamek does not disclose or suggest claim 1 because Adamek’s invention is centered around the idea of restructuring the classic V-bank configuration into cylindrical and cylindrical-like geometries. Applicant Rem. dated Jul. 15, 2021 (“Applicant Rem.”) p. 7.  
The examiner does not find the argument persuasive. Claim 1 describes, inter alia, a filter cartridge comprises a pleated flat sheet. Adamek discloses a filter cartridge comprises a pleated flat sheet. As discussed above, the examiner believes that the instant application and Adamek’s invention are so close that Adamek discloses or suggest claim 1. The V-bank configuration of and the cylindrical or cylindrical-like geometry of Adamek are irrelevant because it is outside the scope of applicant’s claimed invention. 
The applicant also argues that Cambo does not teach a HEPA filter have 95% or greater filtration efficiency for particles of 300 nm or less over the entire claimed range of the face velicities between 0.2 cm/s to 300 cm/s as Cambo only discloses a single flow velocity of 5.3 cm/s. Id. The applicant then submitted that is it not proper to conclude that Cambo’s disclosure Id. at ps. 7–8. 
The examiner does not find the argument persuasive. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05(I). Additionally, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” MPEP 2144.05(I).  Here, Cambo’s range overlaps with the claimed range, a prima facie case of obviousness exists. 
New Claims
Claims 18–20 are rejected under 35 U.S.C. 103 as being obvious over Banerjee et al., US 5,285,798 in view of Adamek, Barsness and Cambo. Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Adamek in view of Barsness, Cambo and Banerjee. Details are provided above. However, it is noted here that the size and shape of Adamek’s cylindrical filter is irrelevant because the rejection is relied on the Adamek’s filtration media 110, rather than the filter element 100. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                         

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776